Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 09/15/2022.
Amendments of claims 1 and 10 are acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2022  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a motor-driven reciprocating firing mechanism comprising at least one staple drive seat configured to eject said staples longitudinally from said staple cartridge along a firing path, in claims 1 and 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 to 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 10:
Both claims include the limitation “a motor-driven reciprocating firing mechanism comprising at least one staple drive seat configured to eject said staples longitudinally from said staple cartridge along a firing path” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description discloses several embodiments that seem to disclose the corresponding structure, material, or acts for performing the entire claimed function and to link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph since the Examiner is unclear which embodiment the Applicant is disclosing in the claim.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 7, 9 to 17 are rejected under 35 U.S.C. 103 as being unpatentable over Spivey (US 2011/0295242) in view of Balbierz (US 2010/0116867, which incorporates by reference the disclosure of Cole US 8020741) and Panescu (US 20170172662).
Regarding Claims 1, 9, 10 and 18:
Spivey discloses a surgical stapler for stapling the tissue of a patient, comprising: a handle comprising a video display; a shaft extending from said handle comprises a proximal end and a distal end and defines a longitudinal axis extending between said proximal end and said distal end (Figures 1, 3a and 6; handle 14 with screen 46 and elongate shaft 12)
an end effector extending from said shaft, wherein said end effector comprises (Figure 3a, End effector 16): a replaceable staple cartridge comprising a plurality of staples removably stored therein; and an anvil configured to deform said staples (Figures 1-6, paragraph 178, not numbered cartridge having multiple staples disposed therein, anvil 20); a firing mechanism comprising staple pushers which reciprocatingly eject said staples from said staple cartridge along a staple firing path (Paragraph 178, the firing path would be considered the line of staples that will be formed in the tissue to be stapled between the jaws 18 and 20)
a camera configured to capture as a tissue image of the patient tissue (Paragraph 188, Figure 5, image gathering unit 44); the stapler can be used as part of a motorized drive system configured to operate and move said end effector relative to the patient tissue along said firing path (Abstract, Figures 18 and 19).
Spivey does not disclose the reciprocating firing mechanism moves back and forth to eject batches longitudinally of said staples from said staple cartridge during each reciprocation, the cartridge of Spivey need to be replaced after each actuation of the firing mechanism and are ejected on a direction perpendicular to the “longitudinal direction”.
Balbierz teaches a motor-driven multi-fire surgical stapling apparatus including an end effector that can provide a predetermined number of firings from the same cartridge without requiring removal of the apparatus from the surgical site; the stapling apparatus includes a replaceable cartridge assembly and a firing assembly. The cartridge assembly is configured to house a plurality of sets of surgical fasteners (Paragraphs 46, 53 and 57 mentions hydraulic pistons; Figures 16 to 22 show the cartridge 116 including four groups of staples 30 biased by advancing element 150 to be ejected one by one by channel 144). The firing assembly includes a staple drive seat (Figures 23A and 23B, paragraph 68, Staple pusher assembly 156)  is configured for repeated actuation wherein, upon each actuation, the firing assembly is moved from a first position to a second position to at least partially eject a set of surgical fasteners. The firing assembly further configured to translate from the second position back to the first position to reset the firing assembly for subsequent actuation (Figures 23A to C, pusher assembly 156, staples 30); Balbierz also teaches a tissue cutting knife that cuts the patient tissue along a path that extends between a first group of said staples and a second group of said staples since it incorporates by reference (Paragraph 57) the cutting features of  commonly owned application Ser. No. 12/050,169, now Patent 8020741 which on Figures 7 and 10, Column 7, lines 34-47 describe the operation of Cutter Element 86 that extends through the central opening 72, corresponding to the not numbered central opening of staple pusher assembly 156.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Spivey the teachings of Balbierz and use a cartridge assembly and a firing assembly as described by Balbierz to apply staples on a longitudinal direction and allow making several applications of staples without having to take out the surgical stapler from the site of the procedure and a tissue cutting knife that cuts the patient tissue along a path that extends between a first group of said staples and a second group of said staples.
 
Spivey does not disclose a controller configured to generate an image overlay representing said firing path and to display said image overlay over said real-time image on said display.
Panescu teaches using a controller to generate an image overlay representing said firing path and to display said image overlay over said real-time image on said display (Figure 36, paragraph 181, predicted path image 3618 would be the “firing path” of stapler 3620) so the surgeon can understand more precisely where on the target tissue the stapler cartridge and anvil will land when clamped and will be able to optimize the orientation of the staple line and that of the staple knife trajectory to achieve the desired therapeutic goal.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Spivey the teachings of Panescu and use a controller to generate an image overlay representing the firing path and to display the image overlay over said real-time image on the display so the surgeon can understand more precisely where on the target tissue the stapler cartridge and anvil will land when clamped and will be able to optimize the orientation of the staple line and that of the staple knife trajectory to achieve the desired therapeutic goal.

Regarding Claims 2 to 7 and 11 to 16:
As discussed above for claims 1 and 10, the modified invention of Spivey discloses the invention as claimed.
The modified invention of Spivey does not disclose an alternate firing path relative to the present orientation and position of said end effector, or a plurality of them also does not disclose displaying the alternate firing paths on image overlays.
Panescu teaches using a controller to generate image overlays of a plurality of alternate firing paths an overlay all of them on the same display (Figure 35, paragraph 178, shows predicted paths 3518 and contact location markers CL different relative to each other for a surgical instrument and in particular Fig 36, paragraph 181 show, as mentioned for claims 1 and 10, the “firing path” based on the actual position of the stapler, but also a surgeon can simulate several stapler deployment orientations before the stapler even touches the target tissue, Figure 37 shows that the surgeon can visualize the instrument at multiple alternate positions 3706-p1, 3706-p2, 3706-p3, and an anatomical structure 3707 disposed in a surgical scene 3708, that way the surgeon can determine more precisely where on the target tissue the stapler cartridge and anvil will land when clamped on the target tissue for stapling and resection; that way the surgeon will be able to optimize the orientation of the staple line and of the staple knife trajectory to achieve the desired therapeutic goal.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Spivey the teachings of Panescu and provide alternate firing paths displayed on image overlays that way the surgeon will be able to optimize the orientation of the staple line and of the staple knife trajectory to determine the most appropriate course of action to achieve the desired therapeutic goal.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Spivey (US 2011/0295242) in view of Balbierz (US 2009/0236401, which incorporates by reference the disclosure of Cole US 8020741) and Panescu (US 20170172662) as applied to claims 1 and 10 above, and further in view of Haider (US 2014/0107471).
Regarding Claims 8 and 17:
As discussed above, the modified invention of Spivey discloses the claimed invention as recited.
The modified invention of Spivey does not disclose a display comprising a touchscreen or a control configured to modify the firing path.
Haider teaches an on-tool tracking system used during computer aided surgery including cameras, a controller and a touchscreen display and (paragraph 224) that since the geometry of the target anatomy is known, the image to be projected by the projector can be changed by software to compensate such that when projected on the non-flat surface, it would appear clearer as intended to the user. The target anatomy surface for projection may vary in shape, orientation, curvature or presence of debris, blood and still further, the output of the OTT projector may be adjusted based on real time factors such as these detected by the OTT vision system and object detection techniques or by effect of the procedure being executed (Note that the claim does not indicate how the firing path was being modified, for this rejection it was considered that the image of the firing path was being modified). 
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Spivey the teachings of Haider and use a software to modify the potential firing path on the display to compensate for changes in geometry or by the procedure being executed in the procedure area.

Note that providing instruction to a computer via a touchscreen display, in particular to select options on a menu or even to draw pictures or trajectories is well known in the art so “modifying the firing path” by operating a touch screen can be considered obvious even more in this case that the “modification” is not really defined. 

Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive. 
Regarding the arguments about the Claim interpretation and rejections under 112(b) of Claims 1 and 10; the Applicant argues that the amendment including “comprising at least one staple drive seat” would provide enough structure to the reciprocating firing mechanism of claims 1 and 10 to avoid the interpretation under 112(f). The Examiner disagrees since the now claimed “staple driver seat” is not given any particular structure to really provide to the reciprocating firing mechanism. Note that the Specification provides several embodiments for the firing mechanism and all of them seem different to the one disclosed by Balbierz.
Regarding the arguments about “longitudinally ejecting the staples”, surely Spivey does not disclose that and that is why the teachings of Balbierz were included. And as indicated in the Office action the embodiment of Balbierz used is not the one on Figure 1 but the one on Figures 16 to 23 actually. 
Regarding the arguments regarding the reference Panescu, surely Panescu discloses displaying several alternate firing paths, it is very clearly stated on paragraph 181 making reference to Figures 4 and 36, “It will be appreciated that an endoscope field of view is visible to a surgeon through a viewer 312, as described above with reference to FIG. 4, during a surgical procedure. Therefore, a surgeon can simulate several stapler deployment orientations before the stapler even touches the target tissue.
The Applicant makes several arguments regarding features not claimed such as: “To the extent that Para. [0181] of Panescu ‘662 discusses the simulation of different stapler deployment orientations, it does so in the context of the surgeon moving the stapler into different orientations. It does not disclose a control system that generates an alternate path without changing the present position of the stapler, as recited in Claim 2”. The Claim reads “said controller is configured to generate an alternate firing path relative to the present orientation and position of said end effector, and wherein said controller is configured to display said alternate firing path on said display”. Surely the controller of Balbierz can generate and display an alternate path to the present orientation and position of the end effector, the Claim does not require that the end effector has to stay static. Amending the claim in such way would overcome the reference as used on the claim, but the Examiner can’t guarantee that the claim would be allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                     

/ROBERT F LONG/Primary Examiner, Art Unit 3731